DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 6/1/22, with respect to claims 1, 5-12, 15, 18 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Fitzgerald on 6/10/22.
The application has been amended as follows: 
Claim 15 should depend on Claim 1
Claim 18 should depend on Claim 1

Allowable Subject Matter
Claims 1, 5-12, 15, 18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest an array substrate comprising a substrate; a data line located above the substrate; a shielding member comprising a conductive screening portion, an orthographic projection of the conductive screening portion partially covering the data line, and a filling body, an orthographic projection of the filling body covering the data line, wherein the conductive screening portion comprises a plurality of first conductive strips spaced apart, wherein the plurality of first conductive strips cross each other to form a grid-like structure, wherein each of the first conductive strips extend beyond the data line, wherein the array substrate comprises a common electrode arranged in the same layer as the filling body, wherein an entire top surface of the filling body, between two adjacent common electrodes, protrudes outward, and wherein the filling body is provided in a hollow area of the grid-like structure, in combination with the remaining features recited in the claim.
The prior art of Woo (US 2016/0313614 A1 of record) discloses an array substrate comprising a substrate; a data line located above the substrate; a shielding member comprising a conductive screening portion, an orthographic projection of the conductive screening portion partially covering the data line, and a filling body, an orthographic projection of the filling body covering the data line, wherein the conductive screening portion comprises a plurality of first conductive strips spaced apart (Woo, Figure 6A; Figure 7). Woo fails to disclose that the conductive strips have a grid-like structure, wherein the filling body is provided in a hollow area of the grid-like structure. The prior art of Paek (US 2016/0202582 A1 of record) discloses a similar array substrate comprising a conductive screening portion with first conductive strips with a grid-like structure (Paek, Figures 1-3). However, Paek fails to disclose that a filling body is provided in a hollow area of the grid-like structure. Paek also fails to disclose the particular characteristics and position of the filling body. The prior art of Sakae (US 2014/0293199 A1 of record) discloses a conductive screening portion comprising a filling body, wherein the array substrate comprises a common electrode arranged in the same layer as the filling body, wherein an entire top surface of the filling body, between two adjacent common electrodes, protrudes outward (Sakae, Figure 4; Paragraph 0066). However, Sakae also fails to disclose a conductive screening portion comprising the filling body provided in a hollow area of a grid-like structure of first conductive strips.
Therefore, Claim 1 is allowed. Claims 5-12, 15, and 18 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871